     Case 1:20-cr-00206-DAD-BAM Document 16 Filed 11/16/20 Page 1 of 1


1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                   )     Case No: 1:20-cr-00206 DAD
11                                                )
                     Plaintiff,                   )     ORDER APPOINTING COUNSEL
12                                                )
             vs.                                  )
13                                                )
      MICHAEL VANDEVENTER,                        )
14                                                )
                     Defendant.                   )
15                                                )
16          The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20          1.      Richard M. Oberto is APPOINTED to represent the above defendant in this case

21   effective nunc pro tunc to November 12, 2020, in place of panel attorney, Emily de Leon. This

22   appointment shall remain in effect until further order of this court.

23
24   IT IS SO ORDERED.

25      Dated:     November 15, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
